DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0132882 A1) in view of Zhang et al. (US 2021/0136824 A1).

Regarding claims 1 and 9, Li discloses a method and apparatus, a transceiver configured to wirelessly communicate with a wireless network; and 
a processor coupled to the transceiver and configured to perform operations comprising:
determining, by a processor of an apparatus, a time-frequency resource (par.[0142] discloses a PRACH resource) with a wireless network (fig.1 which discloses a wireless network) by using a one-to-one mapping between a RACH preamble sequence number and a first message resource index with the first message resource index indication the time-frequency resource (par.[0142] which recites, in part, “the UE will initiate the random access process by transmitting a physical random access channel (PRACH) preamble in uplink, based on the PRACH configuration that would indicate at which resources that UE is allowed to transmit a PRACH preamble as well as the PRACH preamble type”, par.[0170 and 320 - 0324]); and
transmitting, by the processor, the first message in the time-frequency resource to the wireless network (fig.8 disclsoses the transmission of the PRACH plus data part, element 801).
While the disclosure of Li substantially discloses the claimed invention, it does not disclose:
the first message containing a preamble index; and
wherein, in an event that the first message contains the preamble index without any payload, the first message comprises a system information (SI) request or a beam failure recovery (BFR) with contention-free random access.
In an analogous art, Zhang discloses:
the first message containing a preamble index (par.[0161] discloses that the first message comprises a preamble, or a preamble sequence index number instead of the preamble); and
wherein, in an event that the first message contains the preamble index without any payload, the first message comprises a system information (SI) request or a beam failure recovery (BFR) with contention-free random access (par.[0161] discloses a method for performing on-demand system information, wherein the preamble index number transmitted in the first message corresponds with the system information requested by the mobile station. The base station receives this information and forwards the requested system information to the user device and fig.3 element 3).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the random access methods as discussed in Li with the random access design choices as discussed in Zhang. The motivation/suggestion would have been to provide a method for allowing a mobile device to acquire a plurality of system information types on-demand in a 5G network. 
Regarding claims 2 and 10, Li discloses allocation of resources using the one-to-one mapping using time-division multiplexing (TDM), frequency-division multiplexing .


Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 in view of Yang et al. (US 2016/0174261 A1).
Regarding claim 3, Lee discloses the random access preamble, but does not  disclose wherein the first message resource index indicating the time-frequency resource is further determined from a cyclic shift.
In an analogous art, Yang discloses wherein the first message resource index indicating the time-frequency resource is further determined from a cyclic shift (par.[0004] teaches a set of 64 preamble sequences including all available cyclic shifts of a root Zadoff-Chu sequence).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the teachings of Lee, with the preamble generation of Yang. The motivation/suggestion would have been because Zadoff-Chu allows for multiple orthogonal sequences to be generated from the same ZC sequence due to inherent properties of ZC sequences, such as, CAZAC property, and ideal cyclic auto-correlation. 

Claim 4-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 in view of Jung et al. (US 2018/0205516 A1).
Regarding claim 4 and 12, Lee discloses a random access preamble, but does not disclose wherein the first message comprises a New Radio (NR) random access (RA) preamble and a payload.
In an analogous art, Jung discloses wherein the first message comprises a New Radio (NR) random access (RA) preamble and a payload (Abstract: which recites, in part, “, wherein the 2-step random access procedure includes a physical random access channel carrying preamble and a physical random access channel carrying data, ……..,  and wherein a time-frequency resource for the physical random access channel carrying data in the 2-step random access procedure is determined, based on the transmitted preamble”. Par.[0025 – 0027] discloses that a data message is embedded with random access preamble, in a 5G (NR) network).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Lee with the methods as they are discussedin Jung. The motivation/suggestion would have been because 5G/IoT/NR systems employing automated user equipments are scheduled to frequently transmits what is known as small data items, the use of a 2 step process increases the speed in which a mobile can connect to the network, and further, transmit and or receive data from the network, as opposed to a traditional 4 step random access procedure. 

Regarding claim 5 and 13, Jung discloses wherein first message comprises a preamble index and a payload (par.[0035] discloses configuring a set of time-frequency resources for 2-Step RACH which comprises PRACH-D, which stands for PRACH data. 

Regarding claim 6 and 14, Jung discloses wherein the first message comprises a payload (fig.5B wherein the first message in 2-step RACH, also known as PRACH-D comprises data/payload, par.[0029]).

Regarding claim 7 and 15, Jung discloses wherein the first message comprises a preamble index (par.[0039] which recites, in part, “Par.[0039] which recites, in part, “In one embodiment, a DM RS sequence for PRACH-D is determined by a preamble index or according to the order of preamble indices for the preambles associated with the same time-frequency resource for PRACH-D”, fig.5b”).

Regarding claim 8 and 16, Jung discloses wherein the RACH procedure comprises a two-step RACH procedure (par.[0025] discloses the two-step RACH), and wherein the transmitting of the first message comprises transmitting the first message in the two-step RACH procedure on an New Radio (NR) unlicensed carrier (par.[0025] discloses using two-step RACH for operating on an unlicensed band).

5, 7, 13, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 in view of Tsai et al. (US 2018/0124626 A1).
Regarding claim 5 and 13, Lee discloses the method of claim 1, but does not disclose Jung discloses wherein first message comprises a preamble index and a payload.
In an analogous art, Tsai discloses Jung discloses wherein first message comprises a preamble index and a payload (par.[0022] which discloses “In addition, if the message Msg 1 is received by the network, the network sends the message Msg 2 including the detected preamble index, UE identity, timing advance (TA) to the corresponding UE”. MSG-1 is sent and MSG-2 detects the preamble index).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Lee with the methods as discussed in Tsai. The motivation/suggestion would have been to provide a method for decoding of network data in a 2-step random access procedure. 
Regarding claim 7 and 15, Tsai discloses wherein the first message comprises a preamble index (par.[0022] which discloses “In addition, if the message Msg 1 is received by the network, the network sends the message Msg 2 including the detected preamble index, UE identity, timing advance (TA) to the corresponding UE”. MSG-1 is sent and MSG-2 detects the preamble index).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US 2019/0053120 A1) “Contention Free Random Access Failure”
Jeon et al. (US 2018/0324716 A1) “RACH Power Adjustment”
Lunttila et al. (US 2020/0107322 A1) “Resource Allocation in Random Access Procedure” par.[0083 – 0084] discloses selection of the PRACH Preamble, and then selecting based on the PRACH preamble the resource associated therewith. 
	Qualcomm “2-Step Rach Procedure Consideration”, Document Number R101700792, January 2017.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411